Citation Nr: 1502780	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine strain.

2.  Entitlement to a rating in excess of 10 percent for residual scarring, status post bilateral leg fasciectomy, status post bilateral leg compartment syndrome.

3.  Entitlement to a compensable rating for allergic rhinitis.

4.  Entitlement to a compensable rating for hypertension.

5.  Entitlement to a compensable rating for hemorrhoids.

6.  Entitlement to a compensable rating for status post urethroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1988 to October 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in October 2012, when they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's October 2012 remand, the AOJ was instructed to arrange for VA examinations to determine the current severity of the Veteran's service-connected disabilities.  The record contains the AOJ's July 1, 2014, request that the examinations be scheduled and a document indicating that all exams were cancelled on July 15, 2014, with the notation "VETERAN DID NOT RSVP."  As the Veteran's representative noted (see November 2014 Informal Hearing Presentation), there is no evidence in the record (such as a Report of Contact or copies of written correspondence) indicating that the AOJ attempted to contact the Veteran regarding the proposed examinations.  Under these circumstances, the Board cannot conclude that there is been compliance with its prior remand instructions; remand to schedule the previously ordered examinations is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, as the medical evidence (private treatment records) received since the last remand indicates that Veteran continues to receive treatment for several of the disabilities at issue, he should be afforded another chance to provide updated treatment records or releases for VA to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for any of the disabilities on appeal and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  For each examination described below, the AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination (or respond to correspondence required to schedule such examination), documentation must be obtained which shows that notice scheduling the examination (or other correspondence) was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The Veteran should be scheduled for a VA examination to determine the current level of severity of his lumbar spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

Finally, the examiner should opine as to whether the Veteran suffers from objective manifestations of neurological symptomatology associated with his service-connected lumbar spine disability.

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his residual scarring of the legs, bilaterally.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's scarring of the lower extremities, bilaterally.  The examiner should note the number of scars present and record in detail their size.  The examiner should also indicate whether these scars are deep, unstable, painful on examination, or whether they result in any functional impairment.

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.

5.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his allergic rhinitis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's allergic rhinitis, to include the percent obstruction of each nasal passage.  The Veteran's lay statements regarding his symptomatology must also be considered and discussed. 

6.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his hypertension.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's hypertension.  The Veteran's lay statements regarding his symptomatology must also be considered and discussed.

7.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his status post urethroplasty.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's status post urethroplasty.  The Veteran's lay statements regarding his symptomatology must also be considered and discussed.

8.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his hemorrhoids.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's hemorrhoids.  The Veteran's lay statements regarding his symptomatology must also be considered and discussed.

9.  The AOJ should then review the record, ensure that all development sought is completed, and then readjudicate the issues on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



